Citation Nr: 1735893	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  06-31 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for urticaria. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1972.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO, inter alia, denied service connection for a skin condition. 

In April 2009, the Veteran was scheduled to appear at a Board hearing before a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In July 2009, the Board remanded the Veteran's claim for further evidentiary development.  In the July 2009 Board remand, the Board acknowledged that the Veteran's statements regarding his claims for an increased rating for diarrhea and service connection for a stomach condition were treated as one disability by the RO and in other instances as two disabilities by the RO.  Nevertheless, the Board found that the Veteran submitted a timely notice of disagreement to the June 2005 rating decision, in which encompassed both issues.  Therefore, in July 2009, the Board requested that the AOJ issue a statement of the case (SOC) addressing an increased rating for diarrhea and service connection for a stomach condition.  In May 2016, a SOC was issued as to those claims, and the Veteran did not perfect his appeal; thus, those issues are not before the Board at this time. 38 C.F.R. § 20.200 (2016) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed Substantive Appeal).

In a May 2016 rating decision, the RO granted service connection for nerve damage of the left lower extremity, nerve damage of the right lower extremity, and erectile dysfunction, which had previously been on appeal after being denied by the RO's June 2005 and October 2006 rating decisions.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran's claim of entitlement to service connection for a skin condition stems from a June 2005 rating decision, the denial of which the Veteran timely appealed in July 2005.  Although the RO denied service connection for urticaria in an October 2012 decision, the issue of service connection for a skin disability, to include urticaria, was already on appeal, and, thus, an additional notice of disagreement was not required in order for the Board to consider this issue on appeal.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's urticaria is related to his military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for urticaria are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the claim on appeal in full, further discussion of the VCAA is unnecessary.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

As indicated above, the Veteran's service records indicate that he served in the Republic of Vietnam.  Thus, Agent Orange exposure is conceded based on the circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1116(f) (West 2014).   Certain disabilities that are presumed to be related to Agent Orange exposure are listed at 38 C.F.R. § 3.309(e), which includes chloracne, a skin disability.  However in this case, the Veteran has been diagnosed with skin disabilities, namely urticaria and pruritus, which are not presumed to be related to herbicide exposure.  However, the Veteran is not precluded from establishing service connection for these disabilities.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

Here, the Veteran claims that his skin disability is due to his military service.  

The Veteran's service treatment records (STRs) show a notation of a right foot lesion in December 1969.  Additionally, in a February 1970 STR, the Veteran sought treatment at a dermatology clinic for a wart on his foot.  He was treated topical medication. 

In August 2009, the Veteran was afforded a VA examination.  The examiner noted that the claims file was not available for review; however, he stated that he obtained the medical history from the Veteran who was "a reliable historian."  During the examination, the Veteran gave a history of his military service and stated that during service, he was treated for a diagnosed skin disability, pruritus.  He explained that he experienced body itching; sought treatment from a medic' and was treated with antihistamines, topical creams, and topical steroids.  The Veteran indicated that since service, he has continued to experience body itching and has been treated with over counter medications.  Upon physical examination, the VA examiner indicated that there were no active lesions.  The examiner opined that pruritus is at least as likely as not caused as a result of "explained circumstance."

An April 2010 VA treatment record shows a diagnosis of urticaria.

In an October 2010 VA allergy clinic note, the Veteran reported hives and burning and itching of the feet.  The VA treatment provider diagnosed "chronic urticaria."

In a December 2010 VA dermatology note, the Veteran reported that he had a rash 20 years ago.  The examining treatment provider documented "pruritus without a rash followed closely by allergy for chronic urticaria."  

VA treatment records documents that the Veteran has a past medical history of pruritus.

In an April 2016 examination report, the examiner, indicated that she reviewed the claims file and interviewed the Veteran.  The Veteran reported that he has urticaria once and month and that he is treated with over the counter medications.  The examiner noted that the Veteran was diagnosed with intermittent urticaria about 30 years ago.  The examiner concluded that the Veteran dis not have active urticarial lesions; however, his claims file documents current hives and allergen responses. 

In an April 2016 addendum opinion, the VA examiner indicated that the Veteran has a history of urticarial lesion and if currently diagnosed, then it would be related to his military service.  

Thereafter, in a separate addendum opinion, also dated in April 2016, the VA examiner indicated that she reviewed the Veteran's claims file, again, and found that "based on the documentation supporting the [diagnosis] of urticaria in the service and further intermittent urticarial lesions periodically since leaving the service and due to the several allergens noted in his allergy testing, the two conditions (service urticarial and current urticarial lesion) are related."  The examiner also stated that the Veteran has not been diagnosed with a presumed Agent Orange skin condition, as there is no evidence that the Veteran has been diagnosed with a skin condition related to chloracne.  The examiner concluded that although the Veteran has urticarial lesions that are related to his military service, his lesions are not related to Agent Orange.

In a May 2016 opinion, a different VA physician reviewed the claims file and opined that the Veteran's urticaria is less likely than not related to his military service.  The VA physician reason that there "is no evidence in [the Veteran's] STRs to suggest a diagnosis of urticaria," as there were no complaints, diagnosis, or symptoms of urticaria.  The physician concluded that the medical records are silent for urticaria until decades following service; thus, there is no documentation in chronicity or continuity of complaints following service.

For the reasons below, the Board finds that service connection for urticaria is warranted.

First, the medical evidence of record demonstrates a current skin disability, urticaria.  See VA treatment record dated October 2010.  The Board notes that the fact that urticaria was not diagnosed during the April 2016 examination is not fatal to the Veteran's claim.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has recognized that some disabilities, like rashes, wax and wane due to their inherent nature.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, a current disability has been established. 

Second, the in-service, injury or disease element has been met.  The Veteran's STRs showed a notation of a lesion on his foot.  Importantly, during the August 2009 examination, the Veteran reported that he experienced body itching during service and that he was treated for a skin condition with antihistamines, topical creams, and topical steroids.  The Veteran is competent to report skin condition symptoms that he experienced during service.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  He is also competent to relay that he has been diagnosed with pruritus during service, as he did at the August 2009 VA examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is competent to report a contemporaneous medical diagnosis).

To this end, the Board finds that the Veteran's statements regarding his in-service skin diagnosis symptoms, such as body itching are competent and credible, as his statements are consistent with the evidence of record and here is no evidence that the Veteran is an unreliable historian.  

Third, the Veteran's reported skin conditions symptoms since service coupled with the evidence of record sufficiently supports a nexus between the current urticaria and his military service.

To this end, the Board finds that the May 2016 opinion that found that the Veteran's urticaria is less likely than not related to his military service is afforded no probative value.  In this regard, in the May 2016 opinion, the physician stated that there is no documentation of urticaria following decades after service.  However, the evidence shows that the Veteran has reported that he has experienced skin condition and skin conditions symptoms, such as a rash and body itching since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Furthermore, VA examiners and VA treatment records have noted that the Veteran has had a history of urticaria and pruritus.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Moreover, the May 2016 opinion failed to address the favorable evidence of record that shows a relationship between the Veteran's skin condition and his military service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).  Therefore, the Board finds that the May 2016 opinion is afforded no probative value. 

The remaining opinions of record find that there is a relationship between a skin condition and the Veteran's military service.

As to the August 2009 examination report, despite the fact that the August 2009 examiner did not have the claims file for review, the Board finds that the August 2009 examination report has some probative value.  To this end, although the August 2009 examiner did not have the physical claims file for review, the examiner elicited from the Veteran his military background, medical history, past symptoms a skin condition, and current complaints.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  Furthermore, the Veteran provided details as to his medical history, to include the type of treatment that he received for his skin condition during service and after service.  Importantly, the August 2009 found that Veteran was a reliable historian.  The August 2009 examiner opined that pruritus is at least as likely as not caused as a result of "explained circumstance."  Although the examiner's opinion is somewhat vague, the examiner's opinion was based on the Veteran's current symptoms and his medical history of a skin condition.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Therefore, the Board finds that the August 2009 opinion provides some probative value as to whether the Veteran had a skin disability that is related to his military service.

Furthermore, the Board finds that the April 2016 opinion that found that the Veteran's urticaria is related to his military service is highly probative.  The April 2016 VA examiner reviewed the claims file, interviewed the Veteran, and provided an opinion that is consistent with the evidence of record.  See Bloom v. West, 13 Vet. App. 185, 187 (1999).  Notably, the April 2016 examiner indicated that the Veteran has had intermittent urticarial lesions periodically since leaving the service.  Importantly, the April 2016 examiner's rationale is sufficiently supported by the evidence of record, to include the Veteran's competent, credible statements as to continuous skin symptoms.
 
The evidence is thus at least evenly balanced as to whether the Veteran's current urticaria is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for urticaria is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for urticaria is granted. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


